 



EXHIBIT 10.2
Execution Copy
     
 
TERM LOAN AGREEMENT
dated as of
April 22, 2008
among
PERRIGO COMPANY,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
RBS CITIZENS, N.A.
as Syndication Agent,
 
J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Sole Bookrunner
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Term Loans and Borrowings
    16  
SECTION 1.03. Terms Generally
    16  
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment
    17  
SECTION 1.05 Foreign Currency Calculations
    17  
 
        ARTICLE II

 
        The Credits

 
       
SECTION 2.01. Term Loan Commitments
    17  
SECTION 2.02. Term Loans and Borrowings
    18  
SECTION 2.03. Requests for Term Loan Borrowings
    18  
SECTION 2.04. Funding of Borrowings
    19  
SECTION 2.05. Interest Elections
    19  
SECTION 2.06. Termination and Increases of Term Loan Commitments
    20  
SECTION 2.07. Repayment of Term Loans; Evidence of Debt
    21  
SECTION 2.08. Prepayment of Term Loans
    22  
SECTION 2.09. Fees
    22  
SECTION 2.10. Interest
    22  
SECTION 2.11. Alternate Rate of Interest
    23  
SECTION 2.12. Increased Costs
    23  
SECTION 2.13. Break Funding Payments
    24  
SECTION 2.14. Taxes
    25  
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    26  
SECTION 2.16. Mitigation Obligations; Replacement of Lenders
    27  
SECTION 2.17 Guaranties; Collateral
    27  
 
        ARTICLE III

 
        Representations and Warranties

 
       
SECTION 3.01. Organization; Powers
    28  
SECTION 3.02. Authorization; Enforceability
    29  
SECTION 3.03. Governmental Approvals; No Conflicts
    29  
SECTION 3.04. Financial Condition; No Material Adverse Change
    29  
SECTION 3.05. Properties
    29  
SECTION 3.06. Litigation and Environmental Matters
    29  
SECTION 3.07. Compliance with Laws and Agreements
    30  
SECTION 3.08. Investment Company Status
    30  
SECTION 3.09. Taxes
    30  
SECTION 3.10. ERISA
    30  



--------------------------------------------------------------------------------



 



 

              Page
SECTION 3.11. Disclosure
    31  
SECTION 3.12. Use of Term Loans
    31  
SECTION 3.13. Labor Matters
    31  
 
        ARTICLE IV

 
        Conditions

 
       
SECTION 4.01. Effective Date
    31  
 
        ARTICLE V

 
        Affirmative Covenants

 
       
SECTION 5.01. Financial Statements; Ratings Change and Other Information
    33  
SECTION 5.02. Notices of Material Events
    34  
SECTION 5.03. Existence; Conduct of Business
    34  
SECTION 5.04 Payment of Obligations
    34  
SECTION 5.05. Maintenance of Properties; Insurance; Accounts
    34  
SECTION 5.06. Books and Records; Inspection Rights
    35  
SECTION 5.07. Compliance with Laws
    35  
SECTION 5.08. Use of Proceeds
    35  
SECTION 5.09 Additional Covenants
    35  
 
        ARTICLE VI

 
        Negative Covenants

 
       
SECTION 6.01. Indebtedness
    35  
SECTION 6.02. Liens
    36  
SECTION 6.03. Fundamental Changes
    37  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    37  
SECTION 6.05. Swap Agreements
    38  
SECTION 6.06. Restricted Payments
    38  
SECTION 6.07. Transactions with Affiliates
    39  
SECTION 6.08. Restrictive Agreements
    39  
SECTION 6.09 Disposition of Assets; Etc.
    39  
SECTION 6.10 Leverage Ratio
    39  
SECTION 6.11 Interest Coverage Ratio
    40  
 
        ARTICLE VII

 
        Events of Default

 
       
Events of Default
    40  



--------------------------------------------------------------------------------



 



 

              Page ARTICLE VIII

 
        The Administrative Agent

 
        ARTICLE IX

 
        Miscellaneous

 
       
SECTION 9.01. Notices
    43  
SECTION 9.02. Waivers; Amendments
    44  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    45  
SECTION 9.04. Successors and Assigns
    46  
SECTION 9.05. Survival
    48  
SECTION 9.06. Counterparts; Integration; Effectiveness
    49  
SECTION 9.07. Severability
    49  
SECTION 9.08. Right of Setoff
    49  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    49  
SECTION 9.10. WAIVER OF JURY TRIAL
    50  
SECTION 9.11. Headings
    50  
SECTION 9.12. Confidentiality
    50  
SECTION 9.13. Interest Rate Limitation
    51  
SECTION 9.14. USA PATRIOT Act
    51  

SCHEDULES:
Schedule 2.01 — Term Loan Commitments
Schedule 3.06 — Disclosed Matters — Litigation and Environmental Matters
Schedule 3.07 — Disclosed Matters — Compliance with Laws and Agreements
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments, Loans and Advances
Schedule 6.08 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Lender Addition and Acknowledgement Agreement
Exhibit C — Note
Exhibit D — Form of Opinion of Borrower’s Counsel



--------------------------------------------------------------------------------



 



 

          This TERM LOAN AGREEMENT (this “Agreement”), dated as of April 22,
2008, is among PERRIGO COMPANY, the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and RBS CITIZENS, N.A., as Syndication Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.
          “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan, in its capacity as
administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Term Loan Commitments” means, at any time, the aggregate
amount of the Term Loan Commitments of all Lenders at such time.
          “Aggregate Term Loans” means, at any time, the sum of the Term Loans
of all Lenders at such time.
          “Agis” means Perrigo Israel Pharmaceuticals Ltd., formerly known as
Agis Industries (1983) Ltd., an Israeli public company.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Base CD Rate
in effect on such day plus 1% and (c) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%. Any change in the Alternate Base Rate



--------------------------------------------------------------------------------



 



2

due to a change in the Prime Rate, the Base CD Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate,
respectively.
          “Applicable Lending Installation” is defined in Section 2.02(d).
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Term Loan Commitments represented by such Lender’s
Term Loan Commitments.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Loan, the applicable rate per annum set forth below under the caption
“Applicable Margin” based upon the Leverage Ratio as of the most recent
determination date:

                          Level       Leverage Ratio   Applicable Margin   1    
 
    ³ 2.50:1.0       125.0 bps   2    
 
    < 2.50:1.0       100.0 bps   3    
 
    < 2.00:1.0       87.5 bps   4    
 
    < 1.50:1.0       75.0 bps

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as determined in the then most recent quarterly
financial statements for the first three Fiscal Quarters of each Fiscal Year and
the audited year end financial statements for the last Fiscal Quarter (in each
case calculated on a trailing four quarter basis) of the Borrower. Adjustments,
if any, to the Applicable Rate shall be effective five business days after the
Administrative Agent is scheduled to receive the applicable financials under
Section 5.01(a) or (b) and certificate under Section 5.01(c). If the Borrower
fails to deliver the financials to the Administrative Agent at the time required
hereunder, then the Applicable Rate shall be set at Level 1 until five days
after such financials are so delivered. Notwithstanding anything herein to the
contrary, the Applicable Rate shall be set at Level 2 as of the Effective Date
and shall not be permitted to be Level 3 or 4 until on or after the Applicable
Rate is adjusted based on the financials for the Fiscal Quarter ending on
[September 30], 2008.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assessment Rate” means, for any day, the annual assessment rate in
effect on such day that is payable by a member of the Bank Insurance Fund
classified as “well-capitalized” and within supervisory subgroup “B” (or a
comparable successor risk classification) within the meaning of 12 C.F.R.
Part 327 (or any successor provision) to the Federal Deposit Insurance
Corporation for insurance by such Corporation of time deposits made in Dollars
at the offices of such member in the United States; provided that if, as a
result of any change in any law, rule or regulation, it is no longer possible to
determine the Assessment Rate as aforesaid, then the Assessment Rate shall be
such annual rate as shall be determined by the Administrative Agent to be
representative of the cost of such insurance to the Lenders.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.



--------------------------------------------------------------------------------



 



3

          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Board of Directors” means: (1) with respect to a corporation, the
board of directors of the corporation or such directors or committee serving a
similar function; (2) with respect to a limited liability company, the board of
managers of the company or such managers or committee serving a similar
function; (3) with respect to a partnership, the Board of Directors of the
general partner of the partnership; and (4) with respect to any other Person,
the managers, directors, trustees, board or committee of such Person or its
owners serving a similar function.
          “Borrower” means Perrigo Company, a Michigan corporation, and its
successors.
          “Borrowing” means all of the Term Loans or portions thereof of the
same Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City or Chicago are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the currency in which such
Eurocurrency Loan is denominated in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (i) the membership of the Borrower’s Board
of Directors changes by more than 50% during any 12-month period, or the number
of members on the Borrower’s Board of Directors either increases or decreases by
more than 50% during any 12 month period, or (ii) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) shall obtain ownership or control in one or more series of transactions
of more than 35% of the common Equity Interests or 35% of the voting power of
the Equity Interests of the Borrower entitled to vote in the election of members
of the Board of Directors of the Borrower.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means, collectively, the “Collateral” under and as
defined in, and any other assets upon which a Lien has been granted by, any of
the Collateral Documents.



--------------------------------------------------------------------------------



 



4

          “Collateral Documents” means, collectively, all pledge and security
agreements and all other agreements or documents granting or perfecting a Lien
in favor of the Administrative Agent for the benefit of the Lenders or otherwise
providing support for the Secured Obligations at any time, each in form and
substance satisfactory to the Administrative Agent, and as amended or modified
from time to time.
          “Consolidated EBIT” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries for such period, plus, to
the extent deducted from revenues in determining such net income, without
duplication, (i) Consolidated Interest Expense, (ii) expense for income taxes
paid or accrued, (iii) extraordinary non-cash losses incurred other than in the
ordinary course of business, and (iv) losses incurred other than in the ordinary
course of business that are non-cash, non-operating and non-recurring, minus, to
the extent included in such net income, (a) extraordinary non-cash gains
realized other than in the ordinary course of business, and (b) gains realized
other than in the ordinary course of business that are non-cash, non-operating
and non-recurring, all as determined in accordance with GAAP and calculated for
the Borrower and its Subsidiaries on a consolidated basis.
          “Consolidated EBITDA” means, with reference to any period, the
Consolidated EBIT for such period, plus, to the extent deducted from revenues in
determining such Consolidated EBIT, depreciation and amortization expense, all
as determined in accordance with GAAP and calculated for the Borrower and its
Subsidiaries on a consolidated basis.
          “Consolidated Indebtedness” means at any time the Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis.
          “Consolidated Interest Expense” means, with reference to any period,
the Interest Expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
          “Consolidated Total Assets” means, as of any date, the total assets of
the Borrower and the consolidated Subsidiaries, determined in accordance with
GAAP, as set forth on the consolidated balance sheet of the Borrower as of such
date.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender with respect to which a Lender
Default is in effect.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and Schedule 3.07.
          “Disqualified Stock” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.
          “Dollars” or “$” refers to lawful money of the United States of
America.



--------------------------------------------------------------------------------



 



5

          “Dollar Equivalent” means, on any date of determination (a) with
respect to any amount in Dollars, such amount, and (b) with respect to any
amount in any Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Foreign Currency at the time in effect under
the provisions of such Section.
          “Domestic Subsidiary” means any Subsidiary that is not a Foreign
Subsidiary.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests “ means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any



--------------------------------------------------------------------------------



 



6

ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurocurrency”, when used in reference to any Term Loan or Borrowing,
refers to whether such Term Loan, or the Term Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted LIBO
Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means on any day, for purposes of determining the
Dollar Equivalent of any currency other than Dollars, the rate at which such
currency may be exchanged into Dollars at the time of determination on such day
on the Reuters Currency pages, if available, for such currency. In the event
that such rate does not appear on any Reuters Currency pages, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the State
of the United States of America or other jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.14(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.14(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower or other officer
acceptable to the Administrative Agent.



--------------------------------------------------------------------------------



 



7

          “Fiscal Quarter” means (i) as of the Effective Date, each period of
13 weeks during a Fiscal Year ending on a Saturday (with the first such Fiscal
Quarter to commence on the first day of such Fiscal Year) and (ii) upon and
after such time, if any, as the Borrower adopts a Fiscal Year as set forth in
clause (ii) of the defined term “Fiscal Year”, any of the quarterly accounting
periods of the Borrower, ending on such dates of each year elected by the
Borrower, provided that such dates are reasonably acceptable to the
Administrative Agent and do not result in the financial covenants in
Section 6.10 or 6.11 not being tested for more than three months.
          “Fiscal Year” means a (i) as of the Effective Date, any 52-week or
53-week period beginning on the Sunday nearest to June 30 and ending on the
Saturday nearest to the following June 30. References to a Fiscal Year with a
number corresponding to any calendar year (e.g., “2008 Fiscal Year”) refer to
the Fiscal Year ending on the Saturday nearest to the June 30 of such calendar
year and (ii) upon the election of the Borrower, any of the annual accounting
periods of the Borrower ending on any other date of each year elected by the
Borrower, provided that such date is reasonably acceptable to the Administrative
Agent and does not result in the financial covenants in Section 6.10 or 6.11 not
being tested for more than three months.
          “Foreign Currency” means any currency other than Dollars.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
          “GAAP” means generally accepted accounting principles in the United
States of America (except with respect to businesses outside the United States
acquired in Acquisitions for periods prior to the date of the Acquisition).
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantor” means each Person required to execute a Guaranty pursuant
to Section 2.17.



--------------------------------------------------------------------------------



 



8

          “Guaranty” means each guaranty or similar agreement executed by any of
the Guarantors and Guaranteeing the Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or similar obligations, (b) all
obligations of such Person evidenced by bonds, debentures, acceptances, notes or
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Off-Balance Sheet Liabilities of such Person, and (l) all obligations under any
Disqualified Stock of such Person. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.
          “Information Memorandum” means the Confidential Information Memorandum
dated March 13, 2008 relating to the Borrower and the Transactions.
          “Interest Coverage Ratio” means, as of the end of any Fiscal Quarter
of the Borrower, the ratio of Consolidated EBIT to Consolidated Interest
Expense, as calculated for the four consecutive Fiscal Quarters of the Borrower
then ending.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.05.
          “Interest Expense” means, with respect to any Person for any period,
the gross interest expense of such Person for such period on a consolidated
basis, including without limitation (i) the amortization of debt discounts,
(ii) the amortization of all fees (including fees with respect to Swap
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) commissions, discounts, yield and other fees and charges incurred in
connection with the asset securitization or similar transaction which are
payable to any Person other than



--------------------------------------------------------------------------------



 



9

the Borrower or a Wholly-Owned Subsidiary. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower and the Subsidiaries with respect to Swap
Agreements.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
15th day of the month immediately following the last day of each March, June,
September and December, and (b) with respect to any Eurocurrency Loan, the last
day of the Interest Period applicable to the Borrowing of which such
Eurocurrency Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
          “Interest Period” means (a) with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, such other period requested by
the Borrower) thereafter, as the Borrower may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Israeli Acquisition Cash Secured Loan” means the loan in the amount
of $400,000,000 made by Bank Hapoalim B.M. to Israeli Acquisition Co. that is
(i) secured by cash deposited by Perrigo International in an amount equal to the
principal balance of such loan, (ii) non-recourse to the Borrower or its
Subsidiaries (other than with respect to such cash deposit and to the limited
extent described in the Israeli Acquisition Cash Secured Loan Documents
delivered to the Lender prior to the Effective Date) and (iii) on other terms
and conditions reasonably satisfactory to the Administrative Agent.
          “Israeli Acquisition Cash Secured Loan Documents” means all
agreements, documents and instruments executed in connection with Israeli
Acquisition Cash Secured Loan.
          “Israeli Acquisition Co.” means Perrigo Israel Holdings Ltd., an
Israeli company, and a Wholly-Owned Subsidiary of Perrigo International.
          “JPMorgan” means JPMorgan Chase Bank, N.A., a national banking
association, and its successors.
          “Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit B hereto, with such changes thereto as
approved by the Administrative Agent.
          “Lender Default” means (i) the refusal (which has not been retracted)
of a Lender to make available its portion of any Borrowing, or (ii) a Lender
having notified in writing the Borrower and/or the Administrative Agent that it
does not intend to comply with its obligations under Section 2.04.
          “Lenders” means the Persons (including their Applicable Lending
Installations) listed on Schedule 2.01 and any other Person that shall have
become a party hereto pursuant to an Assignment and



--------------------------------------------------------------------------------



 



10

Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires,
reference to any Lender includes such Lender and its Applicable Lending
Installations.
          “Leverage Ratio” means, as of the end of any Fiscal Quarter of the
Borrower, the ratio of (a) Consolidated Indebtedness at such time minus the
amount of the Israeli Acquisition Cash Secured Loan (to the extent it is secured
with cash, provided that any amount thereof that is recourse to the Borrower or
any of its Subsidiaries (other than with respect to such cash deposit) shall be
included in Consolidated Indebtedness, with the amount thereof reasonably
determined by the Administrative Agent) to (b) Consolidated EBITDA, as
calculated for the four consecutive Fiscal Quarters of the Borrower then ending.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen Page LIBOR01 (or on any
successor or substitute page of Reuters, or any successor to or substitute for
Reuters, providing rate quotations comparable to those currently provided on
such page of Reuters, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided that the filing of financing statements solely with respect
to, or other lien or claim solely on, any interest in accounts or notes
receivable which are sold or otherwise transferred in a Permitted Securitization
Transaction shall not be considered a Lien and any purchase option, call or
similar right of a third party with respect to any Equity Interests of the
Borrower are not controlled by this Agreement.
          “Loan Documents” means this Agreement, each Guaranty, each Collateral
Document, and all other instruments, agreements or documents executed in
connection herewith at any time.
          “Loan Party” means the Borrower or any Guarantor.
          “Margin Stock” means “margin stock” as defined in Regulations U and X
of the Board as from time to time in effect.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.
          “Material Indebtedness” means Indebtedness (other than the Term
Loans), and/or Swap



--------------------------------------------------------------------------------



 



11

Agreement Obligations of any one or more of the Borrower and its Subsidiaries in
an aggregate principal amount exceeding the Dollar Equivalent of $15,000,000.
          “Material Non-Guarantor Subsidiaries” means Agis and of all its
subsidiaries and all other Subsidiaries that are not Guarantors, excluding any
Subsidiaries that are not Guarantors (other than Agis and any of its
subsidiaries) that would not constitute a Significant Subsidiary if considered
as one Subsidiary,
          “Maturity Date” means April 22, 2013.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Obligations” means all unpaid principal of, accrued and unpaid
interest and fees and reimbursement obligations on the Term Loans, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrower or any of them to the Lenders, the Administrative
Agent, any indemnified party or any of them arising under the Loan Documents.
          “Off-Balance Sheet Liability” of a Person means (i) any obligation
under a sale and leaseback transaction which is not a Capital Lease Obligation,
(ii) any so-called “synthetic lease” or “tax ownership operating lease”
transaction entered into by such Person, (iii) the amount of obligations
outstanding under the legal documents entered into as part of any asset
securitization or similar transaction on any date of determination that would be
characterized as principal if such asset securitization or similar transaction
(including without limitation any Permitted Securitization Transaction) were
structured as a secured lending transaction rather than as a purchase or
(iv) any other transaction (excluding operating leases for purposes of this
clause (iv)) which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person; in all of the foregoing cases, notwithstanding anything herein to the
contrary, the outstanding amount of any Off-Balance Sheet Liability shall be
calculated based on the aggregate outstanding amount of obligations outstanding
under the legal documents entered into as part of any such transaction on any
date of determination that would be characterized as principal if such
transaction were structured as a secured lending transaction, whether or not
shown as a liability on a consolidated balance sheet of such Person, in a manner
reasonably satisfactory to the Administrative Agent.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens



--------------------------------------------------------------------------------



 



12

imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and
     (g) statutory and contractual Liens in favor of landlord on real property
leased by the Borrower or any Subsidiary; provided that, the Borrower or
Subsidiary is current with respect to payment of all rent and other amounts due
to such landlord under any lease of such real property, except where the failure
to be current in payment would not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of the Administrative Agent or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;
     (d) fully collateralized repurchase agreements and reverse repurchase
agreements with a term of not more than one year for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;
     (e) in the case of any Foreign Subsidiary, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which such Foreign Subsidiary is organized and is conducting business or issued
by any agency of such sovereign nation and



--------------------------------------------------------------------------------



 



13

backed by the full faith and credit of such sovereign nation, in each case
maturing within one year from the date of acquisition, so long as the
indebtedness of such sovereign nation is rated at least A by S&P or A2 by
Moody’s or carries an equivalent rating from a comparable foreign rating agency
or (ii) investments of the type and maturity described in clauses (b) through
(d) above of foreign obligors, which investments or obligors have ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies;
     (f) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or
Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
     (g) marketable direct obligations issued by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;
     (h) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;
     (i) “money market” preferred stock maturing within six months after
issuance thereof or municipal bonds in each case issued by a corporation
organized under the laws of any state of the United States, which has a rating
of “A” or better by S&P or Moody’s or the equivalent rating by any other
nationally recognized rating agency;
     (j) tax exempt floating rate option tender bonds backed by letters of
credit issued by a national or state bank whose long-term unsecured debt has a
rating of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating
by any other nationally recognized rating agency; and
     (k) shares of any money market mutual fund rated as least AAA or the
equivalent thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or
any other mutual fund at least 95% of whose assets consist of the type specified
in clauses (a) through (g) above.
          “Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) which is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the Borrower or any of its Subsidiaries.
          “Perrigo International” means Perrigo International, Inc., a Michigan
corporation, and its successors.
          “Perrigo International Cash Secured Loan Guarantee” is defined in
Section 6.01(e)(ii);
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.



--------------------------------------------------------------------------------



 



14

          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan as its prime rate in effect at its principal
office in Chicago; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Term Loans
representing more than 50% of the Aggregate Term Loans at such time; provided,
however, that so long as there are fewer than three Lenders (and any Lenders
that are Affiliates shall be considered as one Lender for purposes of this
definition), “Required Lenders” shall mean all Lenders. Any Defaulting Lender
and its Term Loan shall be disregarded in determining Required Lenders at any
time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.
          “S&P” means Standard & Poor’s.
          “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of the Securities and
Exchange Commission.
          “SEC Documents” means all reports, schedules, forms, statements and
other documents filed with the SEC by Borrower since January 1, 2005 and prior
to the date of this Agreement.
          “Secured Obligations” means, collectively, (i) the Obligations, and
(ii) the Swap Agreement Obligations owing to one or more Lenders or their
Affiliates.
          “Securitization Entity” means a wholly-owned Subsidiary of the
Borrower that engages in no activities other than Permitted Securitization
Transactions and any necessary related activities and owns no assets other than
as required for Permitted Securitization Transactions and no portion of the
Indebtedness (contingent or otherwise) of which is guaranteed by the Borrower or
any Subsidiary of the Borrower or is recourse to or obligates the Borrower or
any Subsidiary of the Borrower in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.
          “Significant Subsidiary” means any one or more Subsidiaries which, if
considered in the aggregate as a single Subsidiary would be a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X under the Securities
Exchange Act of 1934 , as amended.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with



--------------------------------------------------------------------------------



 



15

respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
Dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swap Agreement Obligations” means any and all obligations of the
Borrower or any of its Subsidiaries, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) owing
to any Lender or any of its Affiliates under any and all Swap Agreements.
          “Syndication Agent” means RBS Citizens, N.A., in its capacity as
syndication agent for the Lenders hereunder.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make a Term Loan, as such commitment may be reduced
or increased from time to time pursuant to prepayments, Section 2.06 or
assignments by or to such Lender pursuant to Section 9.04. The amount of each
Lender’s Term Loan Commitment is set forth on Schedule 2.01 (as it may be
modified pursuant to Section 2.06), or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Term Loan Commitment, as applicable.
After any Term Loan is made by any Lender under its Term Loan Commitment, the
related Term Loan Commitment of such Lender shall be deemed equal to the
outstanding principal amount of such Term Loan of such Lender. The initial
aggregate amount of the Lenders’ Term Loan Commitments is $125,000,000.



--------------------------------------------------------------------------------



 



16

          “Term Loans” means the term loans extended by the Lenders to the
Borrower pursuant to Section 2.01 hereof.
          “Three-Month Secondary CD Rate” means, for any day, the secondary
market rate for three-month certificates of deposit reported as being in effect
on such day (or, if such day is not a Business Day, the next preceding Business
Day) by the Board through the public information telephone line of the Federal
Reserve Bank of New York (which rate will, under the current practices of the
Board, be published in Federal Reserve Statistical Release H.15(519) during the
week following such day) or, if such rate is not so reported on such day or such
next preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., Chicago time, on such day (or, if such day
is not a Business Day, on the next preceding Business Day) by the Administrative
Agent from three negotiable certificate of deposit dealers of recognized
standing selected by it.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of each Loan Document to which it is a party, the borrowing of Term
Loans and the use of the proceeds thereof and all transactions related thereto.
          “2005 Credit Agreement” means the Credit Agreement dated March 16,
2005 among the Borrower, certain Foreign Subsidiary Borrowers parties thereto,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and Bank Leumi USA, as Syndication Agent, as it may from time to time be amended
or otherwise modified, and any successor to or replacement of such agreement or
the credit facilities evidenced thereby, as each such successor or replacement
may from time to time be amended or otherwise modified, in each case, to the
extent not prohibited hereby.
          “Type”, when used in reference to the Term Loans or any portion
thereof, refers to whether the rate of interest on the Term Loans or portion
thereof is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of
the Equity Interests of which (except directors’ qualifying Equity Interests)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Term Loans and Borrowings. For
purposes of this Agreement, Term Loans may be classified and referred to by Type
(e.g., a “Eurocurrency Loan”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision



--------------------------------------------------------------------------------



 



17

hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. For purposes of calculating the Leverage Ratio (as used in
Section 6.10 and in determining the Applicable Rate) and the Interest Coverage
Ratio, any Acquisition or any sale or other disposition outside the ordinary
course of business by the Borrower or any of the Subsidiaries of any asset or
group of related assets in one or a series of related transactions, the net
proceeds from which exceed $10,000,000, including the incurrence of any
Indebtedness and any related financing or other transactions in connection with
any of the foregoing, occurring during the period for which such ratios are
calculated shall be deemed to have occurred on the first day of the relevant
period for which such ratios were calculated on a pro forma basis acceptable to
the Administrative Agent.
          SECTION 1.05. Foreign Currency Calculations. For purposes of any
determination under Section 6.01, 6.02, 6.04 or 6.09 or under Article VII, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the currency
exchange rates in effect on the date of such determination; provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable at the time or times Indebtedness or
Liens were initially consummated in reliance on the exceptions under such
Sections. For purposes of any determination under Section 6.04 or 6.09, the
amount of each investment, asset disposition or other applicable transaction
denominated in a currency other than Dollars shall be translated into Dollars at
the currency exchange rate in effect on the date such investment, disposition or
other transaction is consummated. Such currency exchange rates shall be
determined in good faith by the Borrower.
ARTICLE II
The Credits
          SECTION 2.01. Term Loan Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make a Term Loan in Dollars
to the Borrower on the Effective Date in an aggregate principal amount equal to
such Lender’s Term Loan Commitment on the Effective Date. Additionally, in
connection with any increase in the Term Loan Commitments under Section 2.06,
subject to the terms and conditions set forth herein, each Lender that has so
agreed to increase its Term Loan Commitment or become a Lender hereunder agrees
to make a Term Loan in Dollars to the Borrower on the date determined pursuant
to Section 2.06 in an aggregate principal amount equal to such Lender’s increase
in its Term Loan Commitment or its new Term Loan Commitment determined pursuant
to Section 2.06. The sum of all Term Loans made by the Lenders is defined as the
Aggregate Term Loans.



--------------------------------------------------------------------------------



 



18

          SECTION 2.02. Term Loans and Borrowings. (a) The failure of any Lender
to make its Term Loans required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Term Loan Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Term Loans as required hereunder.
     (b) Subject to Section 2.11, each portion of the Term Loans shall be
comprised of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith.
     (c) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to elect, convert or continue any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
     (d) Notwithstanding any other provision of this Agreement, each Lender at
its option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Term Loan that has been designated by such Lender to
the Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Term Loans and any Notes
issued hereunder executed in connection herewith shall be deemed held by each
Lender for the benefit of any such Applicable Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the Borrower, designate
replacement or additional Applicable Lending Installations through which Term
Loans will be made by it and for whose account Term Loan payments are to be
made. Each Lender will promptly notify the Borrower and the Administrative Agent
of any event of which it has actual knowledge occurring after the date hereof
which will entitle such Lender to compensation pursuant to Section 2.12 and will
designate a different Applicable Lending Installation if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender or
contrary to its policies.
     SECTION 2.03. Requests for Term Loan Borrowings. To request the initial
Term Loan Borrowing to be made on the Effective Date or any subsequent Term Loan
under Section 2.06 in connection with an increase in the Aggregate Term Loan
Commitments, the Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurocurrency Borrowing, not later than 2:00
p.m., Chicago time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 2:00 p.m.,
Chicago time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day; and
     (iii) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by clause (a) of
the definition of the term “Interest Period”; and
     If no election as to the Type of Term Loan Borrowing is specified, then the
requested Term Loan Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one



--------------------------------------------------------------------------------



 



19

month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Term Loan to be made
as part of the requested Borrowing.
     SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Term
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Term Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in such
location determined by the Administrative Agent.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Term Loan
included in such Borrowing.
     SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Term Loans comprising
such Borrowing, and the Term Loans comprising each such portion shall be
considered a separate Borrowing. Each portion of the Term Loan elected at any
time to be of the same Type shall be in an aggregate amount that is an integral
multiple of the applicable $1,000,000 and not less than $3,000,000. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurocurrency Borrowings
outstanding.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:



--------------------------------------------------------------------------------



 



20

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing, and (ii) unless repaid, each Eurocurrency Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
          SECTION 2.06. Termination and Increases of Term Loan Commitments.
(a) Unless previously terminated, the Term Loan Commitments in effect on the
Effective Date shall terminate at 5:00 p.m., Chicago time, on the Effective
Date.
          (b) Subject to the conditions set forth below, the Borrower may, upon
at least ten (10) days (or such other period of time agreed to between the
Administrative Agent and the Borrower) prior written notice to the
Administrative Agent, increase the Aggregate Term Loan Commitments from time to
time, either by designating a lender not theretofore a Lender to become a Lender
(such designation to be effective only with the prior written consent of the
Administrative Agent which shall not be unreasonably withheld) or by agreeing
with an existing Lender that such Lender’s Term Loan Commitment shall be
increased (thus increasing the Aggregate Term Loan Commitments); provided that:
     (i) no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;
     (ii) the representations and warranties made by the Borrower and contained
in Article III shall be true and correct on and as of the effective date with
the same effect as if made on and as of such date (other than those
representations and warranties that by their terms speak as of a particular
date, which representations and warranties shall be true and correct as of such
particular date);



--------------------------------------------------------------------------------



 



21
     (iii) the amount of such increase in the Aggregate Term Loan Commitments
shall not be less than $10,000,000, and shall not cause the Aggregate Term Loan
Commitments to exceed $200,000,000;
     (iv) The Borrower and the Lender or lender not theretofore a Lender, shall
execute and deliver to the Administrative Agent, a Lender Addition and
Acknowledgement Agreement, in form and substance satisfactory to the
Administrative Agent and acknowledged by the Administrative Agent and the
Borrower;
     (v) no existing Lender shall be obligated in any way to increase its Term
Loan Commitment; and
     (vi) the Administrative Agent shall consent (which consent shall not be
unreasonably withheld) to such increase and the Borrower shall have complied
with such other conditions in connection with such increase as may be required
by the Administrative Agent.
     (c) Upon the execution, delivery, acceptance and recording of the Lender
Addition and Acknowledgement Agreement, from and after the effective date
specified in a Lender Addition and Acknowledgement Agreement, such existing
Lender shall have a Term Loan Commitment as therein set forth or such other
Lender shall become a Lender with a Term Loan Commitment as therein set forth
and all the rights and obligations of a Lender with such a Term Loan Commitment
hereunder. Any such new Term Loan Commitments shall terminate at 5:00 p.m.,
Chicago time, on the date any such additional Term Loan is designated to be made
thereunder.
     (d) Upon its receipt of a Lender Addition and Acknowledgement Agreement
together with any note or notes, if requested, subject to such addition and
assumption and the written consent to such addition and assumption, the
Administrative Agent shall, if such Lender Addition and Acknowledgement
Agreement has been completed and the other conditions described in this Section
2.06 have been satisfied:
     (i) accept such Lender Addition and Acknowledgement Agreement;
     (ii) record the information contained therein in the Register; and
     (iii) give prompt notice thereof to the Lenders and the Borrower and
deliver to the Lenders a schedule reflecting the new Term Loan Commitments.
          SECTION 2.07. Repayment of Term Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Term Loan on
the Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Term Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Term Loan made hereunder, the Type thereof and the
Interest Period (if any) applicable thereto, (ii)

 



--------------------------------------------------------------------------------



 



22
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Term Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Term Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit C hereto or such other form approved by the Administrative
Agent. Thereafter, the Term Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          SECTION 2.08. Prepayment of Term Loans. (a) The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section.
     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 2:00 p.m., Chicago time,
three Business Days before the date of prepayment, and (ii) in the case of
prepayment of an ABR Borrowing, not later than 2:00 p.m., Chicago time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.05. Each prepayment of a
Borrowing shall be applied ratably to the Term Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10.
          SECTION 2.09. Fees. The Borrower agrees to pay to the Administrative
Agent for its own account fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent. Fees
paid shall not be refundable under any circumstances.
          SECTION 2.10. Interest. (a) The portion of the Term Loans comprising
each ABR Borrowing shall bear interest at the Alternate Base Rate.
          (b) The portion of the Term Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Term Loan or any fee or other amount payable by the Borrower hereunder is
not paid when due (after the expiration of any applicable grace or cure period),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Term Loan, 2% plus the rate
otherwise applicable to such Term Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 



--------------------------------------------------------------------------------



 



23
          (d) Accrued interest on each Term Loan shall be payable in arrears on
each Interest Payment Date for such Term Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Term Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Term Loan shall be payable on the effective date of
such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.11. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Term Loans included in such Borrowing for such Interest
Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request or Interest Election Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.
          SECTION 2.12. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or any Term Loan made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Term Loan) or to

 



--------------------------------------------------------------------------------



 



24
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Term Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.13. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurocurrency Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurocurrency Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurocurrency Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 



--------------------------------------------------------------------------------



 



25
          SECTION 2.14. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.14, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.14 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 



--------------------------------------------------------------------------------



 



26
          SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or of
amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Agent, except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 9.05 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on its
Term Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Term Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on its Term Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such

 



--------------------------------------------------------------------------------



 



27
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (in the case of an amount denominated in
Dollars).
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
          SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.12, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Term Loan hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund its Term Loan hereunder,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Term Loan,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          SECTION 2.17. Guaranties; Collateral. (a) To guarantee or secure, as
the case may be, the payment when due of the Secured Obligations, the Borrower
shall cause each of the following to execute and deliver Guaranties to the
Administrative Agent: (i) all Domestic Subsidiaries of the Borrower will
Guarantee all Secured Obligations; and (ii) if it will not result in a material
tax consequence (as reasonably agreed upon by the Borrower and the
Administrative Agent), all Foreign Subsidiaries will Guarantee all Secured
Obligations to the extent they are legally permitted to do so. Notwithstanding
the foregoing, Securitization Entities shall not be required to be Guarantors.

 



--------------------------------------------------------------------------------



 



28
     (b) If any Foreign Subsidiaries could not execute a Guaranty for all
Secured Obligations because that Guaranty would result in a material adverse tax
consequence (as reasonably agreed upon by the Borrower and the Administrative
Agent), then the Administrative Agent reserves the right (i) to require that 65%
(or such greater amount that may be pledged without a material adverse tax
consequence) of the Equity Interests of such Foreign Subsidiaries that are owned
directly by the Borrower or a Domestic Subsidiary be pledged pursuant to
Collateral Documents satisfactory to the Administrative Agent and (ii) to
require that 65% (or such greater amount that may be pledged without a material
adverse tax consequence, as reasonably agreed upon by the Borrower and the
Administrative Agent) of the Equity Interests of any other such Foreign
Subsidiary be pledged pursuant to Collateral Documents satisfactory to the
Administrative Agent to the extent such pledge is legally permitted and such
pledge will not result in a material tax consequence (as reasonably agreed upon
by the Borrower and the Administrative Agent).
     (c) Notwithstanding the foregoing, the Borrower shall not be obligated to
cause certain Subsidiaries to deliver the Guaranties required under
Section 2.17(a) above or cause the pledge of the Equity Interests of certain
Foreign Subsidiaries required under Section 2.17(b) to the extent that all such
Subsidiaries that have not delivered the Guaranties required under
Section 2.17(a) above and all such Foreign Subsidiaries that are required to
have their Equity Interests pledged under Section 2.17(b) have not had 65% or
more of their Equity Interests pledged under Section 2.17(b) would not
constitute a Significant Subsidiary if considered as one Subsidiary. In making
such determination under this Section 2.17(c), the assets or income of any
Subsidiary shall be determined using the consolidated assets and income of such
Subsidiary and its subsidiaries.
     (d) The Borrower agrees that it will promptly notify the Administrative
Agent if any additional Guaranties or pledges of the Equity Interests of Foreign
Subsidiaries are required at any time by the terms of Sections 2.17(a), (b) and
(c) above (whether due to the formation or acquisition of any Subsidiary, any
increase in the assets or income of any Subsidiary or due to any other reason
that would require additional Guaranties or pledges of the Equity Interests of
Foreign Subsidiaries under the terms of Sections 2.17(a), (b) and (c) above).
The Borrower agrees that it will and will promptly cause each such Subsidiary to
execute and deliver, promptly following the date that such Subsidiary becomes
subject to the requirements of this clause (d), such additional Guaranties or
Collateral Documents and other agreements, documents and instruments, each in
form and substance satisfactory to the Administrative Agent, sufficient to grant
to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, the Guaranties and Liens required by this Agreement and
the Collateral Documents. The Borrower shall deliver, and cause each such
Subsidiary to deliver, to the Administrative Agent all such certificates, legal
opinions, share certificates and stock powers, lien searches, organizational and
other charter documents, resolutions and other documents and agreements as the
Administrative Agent may request in connection therewith.
ARTICLE III
Representations and Warranties
          In order to induce the Lenders and the Administrative Agent to enter
into this Agreement, the Borrower represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete:
          SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 



--------------------------------------------------------------------------------



 



29
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate, stockholder, shareholder and other action. Each Loan
Document has been duly executed and delivered by each Loan Party party thereto
and assuming due execution and delivery by all parties other than the Loan
Parties, constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except to the extent such violation or default or Lien,
could not, in the case of subparts (c) or (d) reasonably be expected to result
in a Material Adverse Effect.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the Fiscal Year ended June 30, 2007, reported on by BDO Siedman, independent
public accountants, and (ii) as of and for the Fiscal Quarter and the portion of
the Fiscal Year ended December 29, 2007, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, except as may be indicated in the notes thereto and
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
          (b) Since June 30, 2007, there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except where such failure to
have good title or valid leasehold interests could not reasonably be expected to
result in a Material Adverse Effect. None of the assets of the Borrower or any
of its Subsidiaries is subject to any Lien other than Liens permitted under
Section 6.02.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which

 



--------------------------------------------------------------------------------



 



30
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters and as set forth in the SEC Documents) or (ii) that involve this
Agreement or the Transactions.
          (b) Except as set forth in the SEC Documents and the Disclosed Matters
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Except as set forth
in the SEC Documents and the Disclosed Matters, each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
          SECTION 3.08. Investment Company Status. Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Except as set forth in the Disclosed Matters,
each of the Borrower and its Subsidiaries has timely (after taking into account
all available extensions) filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each of the Borrower, the Subsidiaries and
the ERISA Affiliates is in compliance with the applicable provisions of ERISA
and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder and any similar applicable non-U.S. law,
except for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect. The excess of the present value of all benefit
liabilities under each Plan of the Borrower, the Subsidiaries and the ERISA
Affiliates (based on those assumptions used to fund such Plan), as of the last
annual valuation date applicable thereto for which a valuation is available,
over the value of the assets of such Plan could not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
benefit liabilities of all underfunded Plans (based on those assumptions used to
fund each such Plan) as of the last annual valuation dates applicable thereto
for which valuations are available, over the value of the assets of all such
underfunded Plans could not reasonably be expected to have a Material Adverse
Effect. Each of the Borrower and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and

 



--------------------------------------------------------------------------------



 



31
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.
          SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions known to the
Borrower to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
          SECTION 3.12 Use of Term Loans. The Borrower will use the proceeds of
the Term Loans for refinancing existing indebtedness, working capital, its
general corporate purposes (including the repurchase of Equity Interests of the
Borrower) and Acquisitions. Neither the Borrower nor any of its Subsidiaries
extends or maintains, in the ordinary course of business, credit for the
purpose, whether immediate, incidental, or ultimate, of buying or carrying
Margin Stock, and no part of the proceeds of any Term Loan will be used in any
manner that is in violation of any applicable law or regulation (including
without limitation Regulations U or X of the Board). After applying the proceeds
of each Term Loan, Margin Stock will not constitute more than 25% of the value
of the assets (either of the Borrower alone or of the Borrower and its
Subsidiaries on a consolidated basis) that are subject to any provisions of this
Agreement that may cause the Term Loans to be deemed secured, directly or
indirectly, by Margin Stock.
          SECTION 3.13 Labor Matters. There are no labor controversies pending
or, to the best of the Borrower’s knowledge, threatened against the Borrower or
any Subsidiary, which could reasonably be expected to have a Material Adverse
Effect.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Term Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
Lender and Loan Party hereto either (i) a counterpart of each Loan Document to
which it is a party signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page) that such party has signed a
counterpart of each such Loan Document; provided that any Collateral Documents
relating to any pledges of 65% of the Equity Interests of any Foreign
Subsidiaries that may be required by the Administrative Agent hereunder may be
delivered within such reasonable time after the Effective Date as agreed to by
the Administrative Agent.

 



--------------------------------------------------------------------------------



 



32
     (b) The Administrative Agent shall have received the favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsel for the Borrower and the Guarantors substantially in
the form of Exhibit D and covering such other matters relating to the Borrower
and the Guarantors, this Agreement or the Transactions as the Required Lenders
shall reasonably request and the favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of such
foreign counsel or counsels for the Borrower and the Guarantors with respect to
such matters relating to the Collateral Documents as the Administrative Agent
may reasonably request, provided that such opinions of foreign counsel may be
delivered within such reasonable time after the Effective Date as agreed to by
the Administrative Agent. The Borrower hereby requests such counsels to deliver
such opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced by the relevant Person, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder on the
Effective Date.
     (e) The Administrative Agent shall have received a certificate from a
Financial Officer concerning the solvency and other appropriate factual
information with respect to the Borrower and its Subsidiaries in form and
substance satisfactory to the Administrative Agent with respect to solvency.
     (f) All legal (including tax implications) and regulatory matters shall be
reasonably satisfactory to the Administrative Agent and all due diligence
reviews of all litigation of the Borrower and its Subsidiaries.
     (g) A Fifth Amendment to the 2005 Credit Agreement in form satisfactory to
the Administrative Agent shall have been executed by all parties thereto and
effective simultaneously with this Agreement.
     (h) The Loan Parties shall have delivered such other documents as the
Administrative Agent, any Lender or their respective counsel may have reasonably
requested.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Term Loans hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 9.02) at or prior to 3:00 p.m., Chicago time, on
April 22, 2008 (and, in the event such conditions are not so satisfied or
waived, the Term Loan Commitments shall terminate at such time).

 



--------------------------------------------------------------------------------



 



33
ARTICLE V
Affirmative Covenants
          Until the Term Loan Commitments have expired or been terminated and
the principal of and interest on each Term Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:
          SECTION 5.01. Financial Statements; Ratings Change and Other
Information. The Borrower will furnish to the Administrative Agent:
     (a) within 90 days (or such earlier date as the Borrower may be required to
file its applicable annual report on Form 10-K by the rules and regulations of
the SEC) after the end of each Fiscal Year of the Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by BDO Siedman or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as may be indicated in the notes
thereto);
     (b) within 45 days (or such earlier date as the Borrower may be required to
file its applicable quarterly report on Form 10-Q by the rules and regulations
of the SEC) after the end of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.10 and 6.11 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
     (e) promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 



--------------------------------------------------------------------------------



 



34
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance; Accounts. The
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted (except for disposition of assets
permitted under this Agreement), and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. The Borrower will, and
will cause each of its Subsidiaries to, to maintain its bank accounts and other
deposits with such financial institutions so as to preclude the possibility that
Bank Hapoalim B.M. could exercise any rights of set-off or similar right with
respect to such accounts and other deposits and apply the proceeds thereof to
the Israeli Acquisition Cash Secured Loan, other than with respect to the
permitted cash deposit securing the Israeli Acquisition Cash Secured Loan equal
to the principal balance of Israeli Acquisition Cash Secured Loan.

 



--------------------------------------------------------------------------------



 



35
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrower will take all action required by the Administrative Agent to permit
the Administrative Agent and the Lenders to rely on its annual audit. Except as
specified in the definitions of Fiscal Quarters and Fiscal Year, the Borrower
will not change its Fiscal Quarters or Fiscal Year.
          SECTION 5.07. Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans will be
used only for general corporate purposes (including the repurchase of Equity
Interests of the Borrower) of the Borrower and its Subsidiaries in the ordinary
course of business. No part of the proceeds of any Term Loan will be used,
whether directly or indirectly, for any purpose or in any manner that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
          SECTION 5.09 Additional Covenants. If at any time the Borrower or any
of its Subsidiaries shall enter into or be a party to any instrument or
agreement, including all such instruments or agreements in existence as of the
date hereof and all such instruments or agreements entered into after the date
hereof, relating to or amending any provisions applicable to any of its
Indebtedness which in the aggregate, together with any related Indebtedness,
exceeds $20,000,000, which includes covenants or defaults not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then the Borrower shall
promptly so advise the Administrative Agent and the Lenders. Thereupon, if the
Administrative Agent or the Required Lenders shall request, upon notice to the
Borrower, the Administrative Agent and the Lenders shall enter into an amendment
to this Agreement or an additional agreement (as the Administrative Agent may
request), providing for substantially the same covenants and defaults as those
provided for in such instrument or agreement to the extent required and as may
be selected by the Administrative Agent.
ARTICLE VI
Negative Covenants
          Until the Term Loan Commitments have expired or terminated and the
principal of and interest on each Term Loan and all fees payable hereunder have
been paid in full, the Borrower covenants and agrees with the Lenders that:
          SECTION 6.01. Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
          (a) Indebtedness created hereunder;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;

 



--------------------------------------------------------------------------------



 



36
     (c) Indebtedness resulting from loans permitted by Section 6.04(d);
     (d) Indebtedness pursuant to Permitted Securitization Transactions provided
that the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions shall not exceed $150,000,000;
     (e) The Israeli Acquisition Cash Secured Loan, provided that (i) the
outstanding principal amount thereof does not exceed $400,000,000, (ii) it is
secured solely by cash deposited by Perrigo International in an amount not to
exceed the outstanding principal amount thereof, (iii) other than the direct
obligation of Israeli Acquisition Co. for the Israeli Acquisition Cash Secured
Loan and the Guarantee of Perrigo International thereof (the “Perrigo
International Cash Secured Loan Guarantee”), neither the Borrower nor any of its
Subsidiaries is liable, directly or indirectly, pursuant to a Guarantee or
otherwise, thereunder, (iv) the direct obligation of Israeli Acquisition Co. for
the Israeli Acquisition Cash Secured Loan and the Perrigo International Cash
Secured Loan Guarantee is non-recourse to Israeli Acquisition Co. and Perrigo
International (other than with respect to such cash deposit described in clause
(ii) above and to the limited extent described in the Perrigo International Cash
Secured Loan Documents delivered to the Lenders prior to the Effective Date) and
(v) it is on other terms and conditions reasonably satisfactory to the
Administrative Agent;
     (f) Indebtedness under the 2005 Credit Agreement, provided that the
aggregate principal amount outstanding thereunder (including all loans, letters
of credit and other advances thereunder) shall not exceed $450,000,000; and
     (g) Indebtedness not otherwise permitted by this Section 6.01 not in excess
of twenty percent (20%) of Consolidated Total Assets in the aggregate at any
time outstanding.
Notwithstanding the foregoing, the aggregate amount of all Indebtedness of all
Material Non-Guarantor Subsidiaries, other than Indebtedness permitted under
Section 6.01(a), (b), (d) or (e) above, shall not exceed five percent (5%) of
Consolidated Total Assets in the aggregate at any time outstanding.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances;
     (b) Liens on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (c) Liens on any asset existing at the time of the purchase or other
acquisition thereof by the Borrower or any Subsidiary, provided that (i) any
such Lien was not created in contemplation of such purchase or other acquisition
and does not extend to any asset other than the asset so purchased or otherwise
acquired and proceeds thereof, (ii) such purchase or other

 



--------------------------------------------------------------------------------



 



37
acquisition thereof and the Indebtedness secured by any such Lien is otherwise
permitted hereunder, (iii) the aggregate outstanding principal amount of the
Indebtedness secured thereby does not exceed $50,000,000 at any time and such
Liens are terminated within 60 days after the purchase or other acquisition of
the related asset by the Borrower or any Subsidiary;
     (d) Precautionary UCC filings with respect to operating leases of the
Borrower or any Domestic Subsidiary;
     (e) Liens on assets of Subsidiaries solely in favor of the Borrower or a
Guarantor as secured party and securing Indebtedness owing by a Subsidiary to
the Borrower or a Guarantor;
     (f) Liens existing on cash deposited by Perrigo International in an amount
not to exceed the outstanding principal amount of the Israeli Acquisition Cash
Secured Loan existing on the date hereof under the Israeli Acquisition Cash
Secured Loan Documents to secure the Israeli Acquisition Cash Secured Loan;
     (g) Liens on the Collateral securing, on a pro rata basis, the Secured
Obligations hereunder, the “Secured Obligations” as defined in the 2005 Credit
Agreement (subject to the limitation described in Section 6.01(f)) and other
Indebtedness permitted under Section 6.01(g) and related obligations, subject to
the terms of the Collateral Documents and related agreements governing the pro
rata sharing of the Collateral and other rights and terms with respect to the
Collateral (and the Administrative Agent is authorized by the Lenders to execute
such Collateral Documents and related agreements on behalf of the Lenders
(including without limitation such amendments and supplements thereto) to
implement such Liens and pro rata sharing of the Collateral and other rights and
terms as determined by the Administrative Agent); and
     (h) Liens not otherwise permitted by this Section 6.02 securing
Indebtedness not in excess of $30,000,000 in aggregate principal amount
outstanding at any time, provided that the aggregate amount of all Indebtedness
secured by Liens granted by Material Non-Guarantor Subsidiaries, other than
Liens permitted under Section 6.02(b) or (f) above, shall not exceed $5,000,000.
          SECTION 6.03. Fundamental Changes. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
to another Subsidiary and (iv) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Wholly-Owned Subsidiary prior to such merger) any Equity
Interests, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or make any
Acquisition, except:

 



--------------------------------------------------------------------------------



 



38
          (a) Permitted Investments;
          (b) Investments, loans and advances existing on the date hereof and
set forth in Schedule 6.04 and extensions, renewals and replacements thereof
that do not increase the outstanding amount thereof;
          (c) Investments in a Securitization Entity in connection with
Permitted Securitization Transactions and in an aggregate outstanding amount
acceptable to the Administrative Agent and required to consummate the Permitted
Securitization Transactions plus accounts or notes receivable permitted to be
transferred to a Securitization Entity in connection with Permitted
Securitization Transactions;
          (d) Investments, loans or advances made by (i) the Borrower or any
Subsidiary to the Borrower or any Domestic Subsidiary that is a Guarantor or
(ii) any Foreign Subsidiary that is not a Guarantor to any Subsidiary;
          (e) Acquisitions, provided that: (i) before and after giving pro forma
effect thereto (as of the end of the most recently ended Fiscal Quarter of the
Borrower), no Default exists or would be caused thereby and (ii) if such
Acquisition involves the acquisition of Equity Interests, the consummation of
such Acquisition has been recommended by the Board of Directors and management
of the target of such Acquisition;
          (f) The Perrigo International Cash Secured Loan Guarantee, provided
that the Perrigo International Cash Secured Loan Guarantee is non-recourse to
Perrigo International, other than with respect to the cash deposit described in
Section 6.01(e)(ii) and to the limited extent described in the Perrigo
International Cash Secured Loan Guarantee delivered to the Lenders prior to the
Effective Date; and
          (g) Guarantees of or constituting Indebtedness permitted by
Section 6.01(a), (b) (to the extent in existence on the date hereof), (f) and
(g);
          (h) Guarantees, investments, loans or advances not otherwise permitted
by this Section 6.04 not in excess of fifteen percent (15%) of Consolidated
Total Assets in the aggregate; provided that the aggregate outstanding amount
(exclusive of investments, loans or advances to Subsidiaries under
Section 6.04(d)(ii)) of such Guarantees of, and investments, loans or advances
to, Subsidiaries that are not Guarantors shall not exceed seven and one-half
percent (7.5%) of Consolidated Total Assets in the aggregate.
          SECTION 6.05. Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.
          SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends

 



--------------------------------------------------------------------------------



 



39
ratably with respect to their Equity Interests, and (c) the Borrower may make
Restricted Payments with respect to its Equity Interests so long as no Default
exists or would be caused thereby.
          SECTION 6.07. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Wholly-Owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.
          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.
          SECTION 6.09. Disposition of Assets; Etc. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease, license, transfer,
assign or otherwise dispose of any of its business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, whether in one or a
series of transactions, other than inventory sold in the ordinary course of
business upon customary credit terms, sales of scrap or obsolete material or
equipment, the lapse of intellectual property of the Borrower or any of its
Subsidiaries that is no longer useful or material to their business and sales of
fixed assets the proceeds of which are used to purchase other property of a
similar nature of at least equivalent value within 180 days of such sale,
provided, however, that this Section 6.09 shall not (a) prohibit any sale or
other transfer of an interest in accounts or notes receivable to a
Securitization Entity pursuant to a Permitted Securitization Transaction allowed
by the terms of this Agreement, (b) prohibit any sale or other transfer of any
asset of the Borrower or any Subsidiary to the Borrower or any Domestic
Subsidiary that is a Guarantor and (c) prohibit any such sale, lease, license,
transfer, assignment or other disposition if in any Fiscal Year of the Borrower,
the aggregate book value (disregarding any write-downs of such book value other
than ordinary depreciation and amortization) of all of the business, assets,
rights, revenues and property disposed of shall be less than 10% of the
aggregate book value of the Consolidated Total Assets as of the end of the
immediately preceding Fiscal Year and the business, assets, rights, revenues and
property disposed of shall be responsible for less than 10% of the consolidated
net sales and net income of the Borrower and its Subsidiaries for the
immediately preceding Fiscal Year, and if immediately after any such
transaction, no Default shall exist or shall have occurred and be continuing.
          SECTION 6.10. Leverage Ratio. The Borrower will not permit the
Leverage Ratio to exceed 3.0 to 1.0 as of the end of any Fiscal Quarter.

 



--------------------------------------------------------------------------------



 



40
          SECTION 6.11. Interest Coverage Ratio. The Borrower will not permit
the Interest Coverage Ratio to be less than 3.0 to 1.0 as of the end of any
Fiscal Quarter.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Term Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Term Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01, 5.02, 5.03 (with respect to the
Borrower’s existence), 5.06 (with respect to inspection rights) or 5.08 or in
Article VI;
     (e) the Borrower or any other Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);
     (f) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any

 



--------------------------------------------------------------------------------



 



41
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
     (j) the Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $10,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (m) Any Loan Document shall fail to remain in full force or effect or
provide the Lien or Guarantee intended to be provided, or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any Loan
Document, or the Borrower or any other Loan Party shall deny that it has any
further liability under any Loan Document to which it is a party, or shall give
notice to such effect;
     (n) if the Israeli Acquisition Cash Secured Loan is paid down from any
source, the cash deposited securing the Israeli Acquisition Cash Secured Loan
shall fail to be reduced by the amount of such payment; or
     (o) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Term Loan Commitments, and thereupon the Term Loan Commitments shall terminate
immediately, and (ii) declare the Term Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon and all fees and

 



--------------------------------------------------------------------------------



 



42
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Term Loan Commitments shall automatically terminate and the principal of the
Term Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document (including without
limitation the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral), or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other

 



--------------------------------------------------------------------------------



 



43
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          The Lender identified or designated in this Agreement as the
Syndication Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other

 



--------------------------------------------------------------------------------



 



44
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
     (i) if to the Borrower, to it at 515 Eastern Avenue, Allegan, Michigan,
49101, Attention of James R. Ondersma, treasurer (Telecopy No. (269) 673-1234;
e-mail: jondersma@perrigo.com);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Floor 7, Chicago, Illinois,
60603-2003, Attention of Lisa Smith (Telephone No.: 312-732-7941; Telecopy
No. 312-385-7096; lisa.1.smith@jpmchase.com); and
     (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Term Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Term Loan Commitment of any Lender without
the written consent of such Lender directly affected thereby, (ii) reduce the
principal amount of any Term Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Term Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Term Loan Commitment, without
the written consent of each Lender directly affected thereby, (iv)

 



--------------------------------------------------------------------------------



 



45
change Section 2.15(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender
directly affected thereby, (v) release any material Guarantor from its
obligations under any Guaranty or release all or substantially all of the
Collateral, except to the extent permitted hereunder (whether pursuant to any
sale or other transfer of the relevant Guarantor or Collateral permitted
hereunder or as otherwise permitted hereunder) or with the consent of all the
Lenders, or (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without the prior written consent of the Administrative
Agent.
          (c) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the Term
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.12 and 2.14, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.13 had the Term Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent in connection with the
syndication of the credit facility provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Term Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.
          (b) The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, Taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against it,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective

 



--------------------------------------------------------------------------------



 



46
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Term Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, or in any other way relating to or arising
out of this Agreement or any other Term Loan Document or any action taken or
omitted by it under this Agreement or any other Loan Document; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Term Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void), and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its Term
Loan Commitment and the Term Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 



--------------------------------------------------------------------------------



 



47
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Term Loan Commitment or Term Loans, the amount of the Term Loan Commitment or
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 or, in
the case of a Term Loan, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Loan Commitment of, and principal amount
of the Term Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 



--------------------------------------------------------------------------------



 



48
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
2.15(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
          (c)(i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
the Term Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.12 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.14 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.14(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and

 



--------------------------------------------------------------------------------



 



49
shall survive the execution and delivery of this Agreement and the making of any
Term Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Term Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Term Loan Commitments have not expired
or terminated. The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Term
Loans, or the termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured; provided that the rights under this Section
shall not apply to the cash deposit securing the Israeli Acquisition Cash
Secured Loan. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of Michigan.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any Court of the
State of Michigan and any court of the United States District Court sitting in
Michigan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Michigan State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment

 



--------------------------------------------------------------------------------



 



50
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or any of its Subsidiaries or their business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of

 



--------------------------------------------------------------------------------



 



51
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Term Loan,
together with all fees, charges and other amounts which are treated as interest
on such Term Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Term Loan in
accordance with applicable law, the rate of interest payable in respect of such
Term Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Term Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Term Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
     SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 



--------------------------------------------------------------------------------



 



52
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            PERRIGO COMPANY
      By:   /s/ Judy L. Brown         Name:   Judy L. Brown        Title:   EVP
& CFO   

 



--------------------------------------------------------------------------------



 



         

53

            JPMORGAN CHASE BANK, N.A., as a Lender and as
Administrative Agent
      By:   /s/ Thomas A. Gamm         Name:   Thomas A. Gamm        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

54

            RBS CITIZENS, N.A., as a Lender and as Syndication
Agent
      By:   /s/ André A. Nazareth         Name:   André A. Nazareth       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

55

            WELLS FARGO BANK, N.A.
      By:   /s/ Daniel R. Van Aken         Name:   Daniel R. Van Aken       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

56

            FIFTH THIRD BANK
      By:   /s/ Brian Jelinski         Name:   Brian Jelinski        Title:  
AVP   

 



--------------------------------------------------------------------------------



 



         

57

            FIRST HAWAIIAN BANK
      By:   /s/ Dawn Hofmann         Name:   Dawn Hofmann        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

58

            HSBC BANK USA, N.A
      By:   /s/ Melissa A. Morris         Name:   Melissa A. Morris       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

Schedule 2.01 — Term Loan Commitments

                  Lender   Title   Term Loan Commitment  
JPMorgan Chase Bank, N.A.
  Administrative Agent   $ 20,000,000  
RBS Citizens, N.A.
  Syndication Agent   $ 40,000,000  
Wells Fargo Bank, N.A.
          $ 20,000,000  
Fifth Third Bank
          $ 15,000,000  
First Hawaiian Bank
          $ 15,000,000  
HSBC Bank USA, N.A.
          $ 15,000,000  
 
             
Total
          $ 125,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters (Litigation and Environmental Matters)
     None.

 



--------------------------------------------------------------------------------



 



Schedule 3.07
Disclosed Matters (Compliance with Laws and Agreements)
     None.

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness

1.   Loan Agreement, dated December 3, 2003, between Agis and Bank Leumi Trust
Company, originally in the amount of NIS 180 million, having a present balance
of NIS 120 million due 2009.

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

1.   See attached UCC lien summary.   2.   Agis: (i) general floating lien
(State of Israel), November 1997, (ii) lien on all fixed assets (State of
Israel), August 1983.   3.   Chemagis Ltd.: general floating lien (State of
Israel), April 1989.   4.   Careline (Pharmagis) Ltd.: general floating liens
(State of Israel), January 1986 and January 1990.   5.   Agis Distribution and
Marketing (1989) Ltd.: general floating lien on all proceeds from sales of
Agis’s products (Agis), June 1994.

The liens in favor of the State of Israel were created for Agis participation in
the Investment Center of the State of Israel.

 



--------------------------------------------------------------------------------



 



UCC SEARCH SCHEDULE
DEBTOR: PERRIGO COMPANY

                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods       and File   No. and File  
Collateral Searched   Covered   Secured Party   Date   Date)   Description
MICHIGAN
  THRU   NOVEON, INC.   2004136712-2 7/7/04   Termination: 200720065-4 12/21/07
  CONSIGNMENT INVENTORY (NOVEON)
SOS/
  3/30/08                
UCC DIVISION
      United Rentals   2006017644-7 1/27/06   Termination: 2006041501-5 3/8/06  
Equipment purchase
 
      (North America),            
 
      Inc.            
 
      J.R. Automation   2006067081-3 4/13/06   Termination: 2006196190-0  
Specific Equipment
 
      Technologies,       11/24/06   Pursuant to MI Special Tool Lien Act
 
      LLC            
 
      J.R. Automation   2006135379-7 8/4/06   Termination: 2006135379-7 8/4/06  
Specific Equipment
 
      Technologies,           Pursuant to MI Special Tool Lien Act
 
      LLC            

DEBTOR: L. PERRIGO COMPANY

                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
MICHIGAN SOS/
  THRU 3/2/05   Alpha Financial   C309569   C500861   Equipment Lease
UCC DIVISION
      Group, Inc.   01/17/90   07/22/91   assignment  
 
      ASSIGNEE:       C500862   assignment
 
      DELTA CAPITAL       07/22/91   continuation
 
      IV, INC.       C912282   continuation  
 
      ASSIGNEE:       12/02/94   continuation
 
      COMERICA       D551788    

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      BANK   D381074   08/09/99    
 
          06/01/98   2004157300-4    
 
              08/06/04    
 
      gte leasing       2003002561-8   equipment lease
 
      corporation       01/03/03   continuation
 
              2007014577-3   Termination
 
              1/26/07   Termination
 
              2007014584-8    
 
              1/26/07    
 
      gte leasing   D406256   2003027099-6   equipment lease
 
      corporation   08/03/98   02/10/03   continuation
 
              2007014514-1   Termination
 
              1/26/07    
 
      crown credit           crown lift trucks
 
      company   2003062388-2        
 
          04/02/03        
 
      crown credit           crown lift trucks
 
      company   2003077751-0        
 
          04/23/03        
 
      data sales co.,           equipment lease
 
      inc.   2003080535-7        
 
          04/28/03        
 
      crown credit           crown lift trucks
 
      company   2003105858-1        
 
          06/03/03        
 
      crown credit           crown lift trucks
 
      company   2003150167-1        
 
          08/05/03        
 
      crown credit           crown lift trucks
 
      company   2003150168-3        
 
          08/05/03        
 
      crown credit           crown lift trucks
 
      company   2003150169-5        
 
          08/05/03        
 
      crown credit           crown lift trucks
 
      company   2003150170-8        
 
          08/05/03        
 
      crown credit           crown lift trucks
 
      company   2003150171-0        
 
          08/05/03        
 
      crown credit           crown lift trucks
 
      company   2003150172-2        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
          08/05/03        
 
      crown credit           crown lift trucks
 
      company   2003150175-8        
 
          08/05/03        
 
      crown credit           crown lift trucks
 
      company   2003150191-2        
 
          08/05/03        
 
      crown credit           crown lift trucks
 
      company   2003160608-9        
 
          08/21/03        
 
      crown credit           crown lift trucks
 
      company   2003160619-2        
 
          08/21/03        
 
      data sales co.,           crown lift trucks
 
      inc.   2003189828-8        
 
          10/06/03        
 
      nmhg financial           equipment lease
 
      services, inc.   2003199489-0        
 
          10/20/03        
 
      verizon credit           in lieu statement
 
      inc.   2003210386-8       relating to equipment
 
          11/03/03       lease
 
      data sales co.,           equipment lease
 
      inc.   2003223100-9        
 
          11/20/03        
 
      crown credit           crown lift trucks
 
      company   2004020174-1        
 
          01/29/04        
 
      crown credit           crown lift trucks
 
      company   2004020179-1        
 
          01/29/04        
 
      crown credit           crown lift trucks
 
      company   2004020206-0        
 
          01/29/04        
 
      crown credit           crown lift trucks
 
      company   2004020207-2        
 
          01/29/04        
 
      crown credit           crown lift trucks
 
      company   2004020208-4        
 
          01/29/04        
 
      crown credit           crown lift trucks
 
      company   2004020209-6        
 
          01/29/04        
 
      crown credit           crown lift trucks
 
      company   2004020210-9        
 
          01/29/04        
 
      crown credit           crown lift trucks
 
      company   2004064128-6        
 
          03/29/04        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      crown credit           crown lift trucks
 
      company   2004064152-7        
 
          03/29/04        
 
      crown credit           crown lift trucks
 
      company   2004069697-6        
 
          04/06/04        
 
      crown credit           crown lift trucks
 
      company   2004080001-8        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080008-2        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080009-4        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080010-7        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080012-1        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080026-0        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080027-2        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080028-4        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080029-6        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080030-9        
 
          04/19/04        
 
      crown credit           crown lift trucks
 
      company   2004080031-1        
 
          04/19/04        
 
      data sales co.,           equipment lease
 
      inc.   2004103711-1        
 
          05/20/04        
 
      crown credit           equipment lease
 
      company   2004127249-8        
 
          06/23/04        
 
      de lage           equipment lease
 
      landen   2004132126-5        
 
      financial   06/29/04        
 
      services            
 
      ervin leaseing           equipment lease
 
      company   2004133885-4        
 
          07/01/04        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      data sales co.,           equipment lease
 
      inc.   2004180343-3        
 
          09/13/04        
 
      data sales co.,           equipment lease
 
      inc.   2004199626-4        
 
          10/11/04        
 
      ervin leasing           equipment lease
 
      company   2004209966-7        
 
          10/27/04        
 
      data sales co.,           equipment lease
 
      inc.   2004249616-4        
 
          12/27/04        
 
      ervin leasing           equipment lease
 
      company   2005001964-5        
 
          01/04/05        
 
      ervin leasing           equipment lease
 
      company   2005001973-4        
 
          01/04/05        
 
      data sales co.,           equipment lease
 
      inc.   2005028518-1        
 
          02/11/05        
 
      data sales co.,           equipment lease
 
      inc.   2005033829-7        
 
          02/22/05        
 
      ervin leasing           equipment lease
 
      company   2005040598-5        
 
          3/04/05        
 
      ervin leasing           equipment lease
 
      company   2005040599-7        
 
          3/4/05        
 
      Data Sales Co.,           equipment lease
 
      Charter   2005058280-2        
 
      #DC2H-474   3/31/05        
 
      Data Sales Co.,           equipment lease
 
      Charter   2005074391-7        
 
      #DC2H-474   4/25/05        
 
      ervin leasing           equipment lease
 
      company   2005078649-8        
 
          5/02/05        
 
      ervin leasing           equipment lease
 
      company   2005078650-1        
 
          5/02/05        
 
      Data Sales Co.,           equipment lease
 
      Charter   2005084801-0        
 
      #DC2H-474   5/9/05        
 
      Data Sales Co.,           equipment lease
 
      Charter   2005104723-9        
 
      #DC2H-474   6/9/05        
 
      Toyota Motor           equipment lease
 
      Credit   2005105083-2        
 
      Corporation   6/10/05        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      Toyota Motor           equipment lease
 
      Credit   2005105148-0        
 
      Corporation   6/10/05        
 
      ervin leasing           equipment lease
 
      company   2005113921-0        
 
          6/24/05        
 
      ervin leasing           equipment lease
 
      company   2005113922-2        
 
          6/24/05        
 
      ervin leasing           equipment lease
 
      company   2005113923-4        
 
      Data Sales Co.,           equipment lease
 
      Charter   2005126558-4        
 
      #DC2H-474   7/14/05        
 
      Toyota Motor           equipment lease
 
      Credit   2005142121-9        
 
      Corporation   8/10/05        
 
      Data Sales Co.,           equipment lease
 
      Charter   2005151475-9        
 
      #DC2H-474   8/26/05        
 
      Data Sales Co.,           equipment lease
 
      Charter   2005193573-7        
 
      #DC2H-474   11/07/05        
 
      ervin leasing           equipment lease
 
      company   2005201600-7        
 
          11/21/05        
 
      ervin leasing       2006032128-2   equipment lease
 
      company   2005201601-9   2/22/06   Amendment
 
          11/21/05        
 
      IBM Credit           Equipment Lease
 
      LLC   2005209401-3        
 
          12/6/05        
 
      Data Sales Co.,           equipment lease
 
      Charter   2006001969-7        
 
      #DC2H-474   1/3/06        
 
      Data Sales Co.,           equipment lease
 
      Charter   2006073427-5        
 
      #DC2H-474   4/21/06        
 
      ervin leasing           equipment lease
 
      company   2006074040-6        
 
          4/24/06        
 
      ervin leasing           equipment lease
 
      company   2006106201-7        
 
          6/14/06        
 
      ervin leasing           equipment lease
 
      company   2006152211-6        
 
          9/25/06        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      IBM Credit           Equipment Lease
 
      LLC   2006181697-7        
 
          10/27/06        
 
      Data Sales Co.,           equipment lease
 
      Charter   2006194534-8        
 
      #DC2H-474   11/20/06        
 
      Data Sales Co.,           equipment lease
 
      Charter   2006211485-5        
 
      #DC2H-474   12/21/06        
 
      IBM Credit           equipment lease
 
      LLC   2007000266-8        
 
          1/2/07        
 
      IBM Credit           equipment lease
 
      LLC   2007006498-5        
 
          1/11/07        
 
      Data Sales Co.,           equipment lease
 
      Charter   2007016102-0        
 
      #DC2H-474   1/29/07        
 
      ervin leasing           equipment lease
 
      company   2007016580-2        
 
          1/30/07        
 
      Toyota Motor           equipment lease
 
      Credit   2007023917-5        
 
      Corporation   2/12/07        
 
      Industrial           Equipment Lease
 
      Leasing   2007032582-6        
 
          2/28/07        
 
      Data Sales Co.,           equipment lease
 
      Charter   2007059850-6        
 
      #DC2H-474   4/16/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007060943-6        
 
          4/18/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007060944-8        
 
          4/18/07        
 
      Citicorp           Equipment Lease
 
      Leasing, Inc.   2007062719-3        
 
          4/20/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007071472-0        
 
          5/4/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007071473-2        
 
          5/4/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007071474-4        
 
          5/4/07        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      Ervin Leasing   200708063-6       Equipment Lease
 
      Company   5/22/07        
 
      Data Sales Co.,           equipment lease
 
      Charter   2007087769-7        
 
      #DC2H-474   6/1/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007088994-5        
 
          6/5/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007097169-7        
 
          6/19/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007097174-8        
 
          6/19/07        
 
      Ervin Leasing       2008019241-9   Equipment Lease
 
      Company   2007097175-0   2/5/08   Amendment
 
          6/19/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007097176-2        
 
          6/19/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007106686-5        
 
          7/5/07        
 
      Ervin leasing           equipment Lease
 
      Company   2007119075-5        
 
          7/30/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007119076-7        
 
          7/30/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007119077-9        
 
          7/30/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007119078-1        
 
          7/30/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007119079-3        
 
          7/30/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007120540-5        
 
          8/1/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007120541-7        
 
          8/1/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007120542-9        
 
          8/1/07        
 
      Data Sales Co.,           equipment lease
 
      Charter   2007127187-2        
 
      #DC2H-474   8/13/07        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      Ervin Leasing           Equipment Lease
 
      Company   2007128274-8        
 
          8/15/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007152452-6        
 
          9/28/07        
 
      Ervin Leasing           Equipment lease
 
      Company   2007158958-4        
 
          10/10/07        
 
      Ervin Leasing           equipment Lease
 
      Company   2007158969-7        
 
          10/10/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007165781-8        
 
          10/23/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007165782-0        
 
          10/23/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007165787-0        
 
          10/23/07        
 
      Ervin Leasing           Equipment Lease
 
      Company   2007165788-2        
 
          10/23/07        
 
      Industrial           Equipment Lease
 
      Leasing, inc.   2007174884-7        
 
          11/8/07        
 
      Ervin Leasing           Equipment lease
 
      Company   2008003235-8        
 
          1/7/08        
 
      Data Sales Co.,           equipment lease
 
      Charter   2008009690-8        
 
      #DC2H-474   1/17/08        
 
      Data Sales Co.,           equipment lease
 
      Charter   2008009691-0        
 
      #DC2H-474   1/17/08        
 
      Ervin Leasing           Equipment Lease
 
      Company   2008010858-7        
 
          1/22/08        
 
      Ervin Leasing           Equipment Lease
 
      Company   2008010859-9        
 
          1/22/08        
 
      Ervin Leasing           Equipment Lease
 
      Company   2008010860-2        
 
          1/22/08        
 
      Ervin Leasing           Equipment Lease
 
      Company   2008010861-4        
 
          1/22/08        
 
      Data Sales Co.,           equipment lease
 
      Charter   2008011511-4        
 
      #DC2H-474   1/22/08        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      Data Sales Co.,           equipment lease
 
      Charter   2008015289-5        
 
      #DC2H-474   1/28/08        
 
      Data Sales Co.,           equipment lease
 
      Charter   2008015290-8        
 
      #DC2H-474   1/28/08        
 
      Ervin Leasing           Equipment Lease
 
      Company   2008028720-6        
 
          2/22/08        
 
      Ervin Leasing           Equipment lease
 
      Company   2008028723-2        
 
          2/22/08        
 
      Ervin Leasing           Equipment Lease
 
      Company   20080428334-5        
 
          3/19/08        
 
      Ervin Leasing           Equipment Lease
 
      Company   2008042835-7        
 
          3/19/08        
 
      Erwin Leasing           Equipment Lease
 
      Company   2008042836-9        
 
          3/19/08        

DEBTOR: PERRIGO COMPANY OF SOUTH CARLONIA

                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
MICHIGAN SOS/
  THRU   RAYMOND LEASING       N/A   SPECIFIC EQUIPMENT
UCC DIVISION
  3/30/08   CORPORATION   2005128388-5        
 
          7/18/05        
 
      RAYMOND LEASING       N/A   SPECIFIC EQUIPMENT
 
      CORPORATION   2066037846-9        
 
          3/1/06        
 
      Crown Credit       N/A   SPECIFIC EQUIPMENT
 
      Company   2006090313-5        

 



--------------------------------------------------------------------------------



 



                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
 
      Park National   5/17/06   N/A   Equipment Lease
 
      Bank   2007146446-5        
 
      Vision   9/18/07        
 
      Financial Group,            
 
      Inc.            
 
      Park National       N/A   Equipment Lease
 
      Bank   2007170359-0        
 
      Vision   10/30/07        
 
      Financial Group,            
 
      Inc.            

DEBTOR: PERRIGO PHARMACEUTICALS COMPANY

                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods       and File   No. and File  
Collateral Searched   Covered   Secured Party   Date   Date)   Description
MICHIGAN SOS/
  THRU   [NO RECORD]   N/A   N/A   N/A
UCC DIVISION
  3/30/08                

DEBTOR: PERRIGO INTERNATIONAL, INC.

                                  Initial   Amendments     Jurisdiction        
  File No.   (with File     and Index   Periods   Secured   and File   No. and
File   Collateral Searched   Covered   Party   Date   Date)   Description
MICHIGAN SOS/
  THRU   Bank Hapoalim       N/A   All Debtor’s
UCC DIVISION
  3/30/08   B.M.   2005046482-6       Right, Title AND
 
          3/15/05       Interest IN Deposit
 
                  Account No.
 
                  01068717.
 
      JPMorgan Chase       N/A   Stock pledge
 
      Bank, N.A., as   2005047985-3        
 
      Agent   3/17/05        

 



--------------------------------------------------------------------------------



 



DEBTOR: PERRIGO INTERNATIONAL HOLDINGS, INC.

                                  Initial   Amendments     Jurisdiction        
  File No.   (with File No.     and Index   Periods       and File   and File  
Collateral Searched   Covered   Secured Party   Date   Date)   Description
MICHIGAN SOS/
  THRU   NO LIENS OF   N/A   N/A   N/A
UCC DIVISION
  3/30/08   RECORD            

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Investments

1.   Investment by Chemagis Ltd. in InfraServ Gmbl-1 & Co. Wiesbaden KG (7%
ownership).   2.   Meditor Pharmaceuticals Ltd. 18.95% ownership. In addition,
Agis holds convertible debentures that can be converted into shares that will
increase the holding to 23.57% (with full dilution 21.45%).   3.   Investment by
Agis in Danagis Ltd. (50% ownership interest).   4.   Perrigo International,
Inc. has a 49.9% ownership interest in Zibo Xinhua-Perrigo Pharmaceutical
Company Ltd.   5.   Perrigo New York, Inc. for an ownership interest of less
than 5% of Summit Insurance Ltd., Cayman Islands.   6.   Agis has an investment
in collateralized debt obligations totaling approximately $900,000.   7.   Agis
has an investment in auction rate securities totalling approximately
$14.6 million.   8.   Loan from Perrigo LLC to Perrigo UK Finco of $42,150,000.
  9.   Loan from the Borrower to Perrigo UK Finco of $12.9 million.   10.   Loan
from L. Perrigo Company to Tower Laboratories Ltd. in an initial loan amount of
$1.5 million, due in 2012. Current balance is $1.2 million.   11.   Loan from L.
Perrigo Company to American Softgel Products in an amount of $4.0 million, due
in 2011.

 



--------------------------------------------------------------------------------



 



Schedule 6.08
Existing Restrictions
     None.

 



--------------------------------------------------------------------------------



 



Exhibit A — Assignment and Assumption
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
the “Term Loan Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Term Loan Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Term Loan Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
2.
  Assignee:        
 
     
 
            [and is an Affiliate/Approved Fund of                     ]
 
           
3.
  Borrower(s):        
 
     
 
   
 
            4.   Administrative Agent:   JPMorgan Chase Bank, N.A., as the
administrative agent under the Term Loan Agreement
 
            5.   Term Loan Agreement:   The Term Loan Agreement dated as of
April 22, 2008 among Perrigo Company, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent

 



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                              Aggregate Amount of           Percentage Assigned
of     Term Loan   Amount of Term Loan   Term Loan     Commitment/Term  
Commitment/Term   Commitment/Term Facility Assigned   Loans for all Lenders  
Loans Assigned   Loan
 
    $       $       %  
 
    $       $       %  
 
    $       $       %  

Effective Date:                      ___, 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

2



--------------------------------------------------------------------------------



 



          Consented to and Accepted:    
 
        JPMORGAN CHASE BANK, N.A., as Administrative Agent    
 
       
By
       
 
 
 
Title:    
 
        Consented to:    
 
        [NAME OF RELEVANT PARTY]    
 
       
By
       

 
 
Title:    

3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Term Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it satisfies the requirements, if any, specified in the Term Loan Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Term Loan Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Term Loan Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Term
Loan Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Michigan.

 



--------------------------------------------------------------------------------



 



Exhibit B — Lender Addition and Acknowledgement Agreement
LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT
Dated:                     , 20___
     Reference is made to the Term Loan Agreement (as amended or modified from
time to time, the “Term Loan Agreement”), dated as of April 22, 2008, is among
Perrigo Company, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Capitalized terms which are defined in the Term Loan
Agreement and which are used herein without definition shall have the same
meanings herein as in the Term Loan Agreement.
     The Borrower and                                          (the “[New or
Current] Lender”) agree as follows:
     1. Subject to Section 2.06 of the Term Loan Agreement and this Lender
Addition and Acknowledgement Agreement, the Borrower hereby increases the
Aggregate Term Loan Commitments from $                     to
$                     (such increase shall be in increments of $10,000,000 and
shall not cause the Aggregate Term Loan Commitment to exceed $200,000,000). This
Lender Addition and Acknowledgement Agreement is entered into pursuant to, and
authorized by, Section 2.06 of the Term Loan Agreement.
     2. The parties hereto acknowledge and agree that, as of the date hereof and
after giving effect to this Lender Addition and Acknowledgment Agreement, the
Aggregate Term Loan Commitment and the Term Loan Commitment of each Lender under
the Term Loan Agreement, including without limitation, the [New or Current]
Lender, are set forth on Schedule 2.01 hereto, and that Schedule 2.01 hereto
replaces Schedule 2.01 to the Term Loan Agreement as of the Closing Date.
     3. [If requested by the Current Lender, the Current Lender attaches the
notes delivered to it under the Term Loan Agreement and requests that the
Borrower exchange such notes for new notes in the amount of its revised Term
Loan Commitment][ If requested by the New Lender, the New Lender requests that
the Borrower issue notes in the amount of its Term Loan Commitment.]
     4. The [New or Current] Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Lender Addition and Acknowledgment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Term Loan
Agreement, (ii) it satisfies the requirements, if any, specified in the Term
Loan Agreement that are required to be satisfied by it in order to execute and
perform this Lender Addition and Acknowledgment Agreement and become a Lender,
(iii) from and after the Closing Date, it shall be bound by the provisions of
the Term Loan Agreement as a Lender thereunder and, to the extent specified
herein, shall have the obligations of a Lender thereunder, (iv) it has received
a copy of the Term Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Lender Addition and
Acknowledgment Agreement on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, attached to this Lender
Addition and Acknowledgment Agreement is any documentation required to be
delivered by it pursuant to the terms of the Term Loan Agreement, duly completed
and executed by it;

 



--------------------------------------------------------------------------------



 



and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
     5. The effective date for this Lender Addition and Acknowledgement
Agreement shall be                      (the “Closing Date”). Following the
execution of this Lender Addition and Acknowledgement Agreement, it will be
delivered to the Administrative Agent for the consent of the Administrative
Agent and acceptance and recording in the Register.
     6. Upon such consents, acceptance and recording, from and after the Closing
Date, the [New or Current] Lender shall be a party to the Term Loan Agreement
and the other Loan Documents to which Lenders are parties and to the extent
provided in this Lender Addition and Acknowledgement Agreement, have the rights
and obligations of a Lender under each such agreement.
     7. Upon such consents, acceptance and recording, from and after the Closing
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the [New or Current] Lender.
     8. The Borrower represents and warrants to the Administrative Agent and the
Lenders that (a) no Default shall have occurred and be continuing hereunder as
of the Closing Date; and (b) the representations and warranties made by the
Borrower and contained in Article III of the Term Loan Agreement are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on and as of such date (other than those representations and
warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date).
     9. Except as expressly amended hereby, the Borrower agrees that the Term
Loan Agreement and the other Loan Documents are ratified and confirmed and shall
remain in full force and effect, and that it has no set off, counterclaim, or
defense with respect to any of the foregoing.
     10. This Lender Addition and Acknowledgment Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Lender Addition and Acknowledgment Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Lender Addition and Acknowledgment Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Lender Addition and
Acknowledgment Agreement. This Lender Addition and Acknowledgment Agreement
shall be governed by, and construed in accordance with, the law of the State of
Michigan.

                  PERRIGO COMPANY    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



                  [CURRENT LENDER OR NEW LENDER]    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
                Acknowledged and Consented to:    
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

3



--------------------------------------------------------------------------------



 



Exhibit C — Form of Note
NOTE
[Date]                     
                                             , a
                                    (the “Borrower”), promises to pay to the
order of                                         (the “Lender”) the aggregate
unpaid principal amount of the Term Loan made by the Lender to the Borrower
pursuant to the Term Loan Agreement (as hereinafter defined), in immediately
available funds at the office of JPMorgan Chase Bank, N.A.,, as Administrative
Agent, designated in the Term Loan Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Term Loan Agreement. The Borrower shall pay the principal of and accrued and
unpaid interest on the Term Loan in the amounts and at the times required under
the Term Loan Agreement.
     The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Term Loan and the date and amount of
each principal payment hereunder.
     This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Agreement dated as of April 22, 2008 (the “Term Loan
Agreement”) by and among Perrigo Company, a Michigan corporation (the
“Borrower”), the Lenders (together with their respective successors and assigns,
the “Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), to which Term Loan Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. This Note is secured and/or guaranteed as more
specifically described in the Term Loan Agreement and other Loan Documents, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Term Loan Agreement.

                           
 
               
 
  By:                          
 
  Print   Name:        
 
  Title:      
 
                 

4



--------------------------------------------------------------------------------



 



Exhibit D
OPINION OF COUNSEL FOR THE BORROWER
[Effective Date]                     
April 23, 2008
JPMorgan Chase Bank, N.A., as Administrative
Agent, and the Lenders party to the
Term Loan Agreement referred to below
Ladies and Gentlemen:
     We have acted as counsel for Perrigo Company, a Michigan corporation (the
“Borrower”) and the Domestic Subsidiaries that are Guarantors in connection with
the Term Loan Agreement dated as of the date hereof (the “Term Loan Agreement”)
among the Borrower, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent. This opinion is being rendered to you at the request of
the Borrower pursuant to Section 4.01(b) of the Term Loan Agreement.
     For purposes of this opinion, we have examined an executed copy of the Term
Loan Agreement and the Guaranty dated as of the date hereof executed by the
Guarantors (together with the Term Loan Agreement, the “Credit Documents”). We
have also examined such other documents and instruments concerning the Borrower
and the Domestic Subsidiaries that are Guarantors (collectively, the “Obligors”)
and have made such further investigation as we have deemed necessary or
appropriate in connection with this opinion. The law covered by the opinions
expressed herein is limited to the federal law of the United States and the law
of the state of Michigan.
     In forming the basis for our opinion as follows, we have assumed the
authenticity of all documents submitted to us as originals and the conformity to
originals of all documents submitted to us as copies. In rendering the opinions
expressed in paragraph 2 below, we have further assumed that the Credit
Documents constitute the respective legal, valid and binding obligations of all
parties thereto other than the Obligors. We have relied, to the extent that we
have deemed such reliance proper, upon factual representations made by the
Obligors in the Credit Documents with respect to the accuracy of factual matters
contained therein with respect to it and its Subsidiaries, which we have not
independently established. Except as otherwise indicated in this opinion,
capitalized terms are defined or used as set forth in the Term Loan Agreement.
As used herein, the phrase “to the best of our knowledge” means inquiry of an
executive officer of the Obligors and the actual knowledge of attorneys in our
firm primarily responsible for the provision of legal services to the Obligors.
     Based upon and subject to the foregoing, we are of the opinion, as of the
date hereof, that:
     1. Each Obligor (a) is a corporation duly organized, validly existing and
in good standing under the laws of the state of Michigan, (b) has all requisite
power and authority to carry on its business as now conducted, and (c) except
where the failure to do so, individually or in the aggregate, could not

 



--------------------------------------------------------------------------------



 



reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
     2. The Credit Documents (a) have been duly authorized by proper corporate
action on the part of each Obligor, (b) have been duly executed and delivered by
each Obligor, and (c) constitute the valid and binding obligations of each
Obligor, enforceable against each Obligor in accordance with their respective
terms, except as the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws relating to or affecting the rights of creditors generally,
(ii) general principles of equity, and (iii) limitations imposed by applicable
law on the enforceability of purported waivers of rights and defenses.
     3. The execution, delivery, and performance by each Obligor of the Credit
Documents to which it is a party and compliance with the terms and provisions
thereof do not and will not (a) violate any provision of the articles of
incorporation or bylaws of each Obligor, (b) violate any applicable law, rule,
or regulation, (c) to the best of our knowledge, violate any order, writ,
injunction, or decree of any Michigan or federal Governmental Authority or
arbitral award applicable to each Obligor, or (d) to the best of our knowledge,
result in a breach of, constitute a default under, require any consent under, or
result in the acceleration or require prepayment of any indebtedness pursuant to
the terms of any agreement or instrument to which each Obligor is a party or by
which it is bound, or result in the creation or imposition of any Lien or other
encumbrance upon any property of each Obligor pursuant to the terms of any such
agreement or instrument.
     4. To the best of our knowledge and except for the Disclosed Matters, there
is no action, suit, or proceeding pending against or overtly threatened against
or affecting, the Borrower or any of its Subsidiaries before any arbitrator or
Governmental Authority in which an adverse decision could reasonably be expected
to have a Material Adverse Effect or which in any manner draws into question the
validity or enforceability of the Credit Documents.
     5. No authorization, consent, or approval of, or filing or registration
with, any Michigan or federal Governmental Authority is required for the
execution, delivery, or performance by each Obligor of the Credit Documents or
for the validity or enforceability thereof against each Obligor.
     6. Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding” company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.
     7. Assuming that the Borrower will comply with the provisions of the Term
Loan Agreement relating to the use of proceeds, the making of Term Loans under
the Term Loan Agreement will not violate the Regulations of the Board, including
Regulations U and X.
     8. The provisions of the Collateral Documents are sufficient to create in
favor of the Administrative Agent a valid security interest in all right, title
and interest of Perrigo International, Inc. in the collateral described in the
Collateral Documents to the extent a security interest may be created in such
items and types of collateral under Article 9 of the UCC as in effect on the
date hereof. Upon the due filing of the Uniform Commercial Code financing
statements attached hereto as Exhibit A with the Secretary of State of the State
of Michigan, the Administrative Agent will have a perfected security interest in
all right, title and interest of Perrigo International, Inc. in those items and
types of collateral described in the Collateral Documents in which a security
interest may be perfected by the due filing of a financing statement in the
State of Michigan under the UCC. Based on the assumption that the Administrative
Agent has taken delivery and is retaining possession in Michigan of the stock
certificates evidencing the Equity Interests described on Exhibit B (the
“Pledged Stock”), together with the properly

2



--------------------------------------------------------------------------------



 



executed stock powers described on Exhibit C, and that the Administrative Agent
has taken delivery of such Pledged Stock and stock powers and its security
interest in good faith without notice of any adverse claim within the meaning of
the UCC, there has been created under the Security Agreement, and there has been
granted to the Administrative Agent, a valid and perfected security interest in
the Pledged Stock, free of any adverse claims as defined in the UCC.
     Any permitted assignee of any Lender may also rely on this opinion;
provided, however, that nothing herein shall be construed as requiring us to
update or supplement this opinion.
Very truly yours,

3